DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This communication is in response to U.S. Patent Application No. 17/525,215 filed on November 12, 2021. This application is claims priority to Korean Patent Application No. 10-2021-0007369 filed on January 19, 2021 in the Korean Intellectual Property Office. Claims 1 – 14 are pending and have been examined.                                                                                                                     

             
                   Priority 

Applicant has filed application No. 10-2021-0007369 in the Korean Intellectual Property Office on January 19, 2021. Pursuant to 35 USC 119(b) (3): The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers. As there is no English translation of the originally filed foreign application in the file wrapper, foreign priority has not been perfected.
Information Disclosure Statement


The information disclosure statement (IDS) submitted on November 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 14 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 4 are directed to a method. Claims 5 - 9 are directed to a method. Claims 10 - 14 are directed to method. Therefore, on its face, each of Claims 1 - 14 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an energy trading method performed by an energy prosumer blockchain server, the energy trading method comprising: initializing a blockchain platform operated through the energy prosumer blockchain server; generating a blockchain-based energy channel for sharing energy status information in response to the initialization; receiving a transaction on energy status information from an energy prosumer client; and updating an energy distributed ledger to include the transaction. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites initializing a platform, sharing energy status information in response to the initialization receiving a transaction on energy status information from an energy prosumer client and updating a ledger to include the transaction which amounts to commercial interactions involving business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 5 and 10 are abstract for similar reasons.
 
Step 2A, Prong 2 – Practical Application
Claim 1 recites an energy trading method performed by an energy prosumer blockchain server, the energy trading method comprising: initializing a blockchain platform operated through the energy prosumer blockchain server; generating a blockchain-based energy channel for sharing energy status information in response to the initialization; receiving a transaction on energy status information from an energy prosumer client; and updating an energy distributed ledger to include the transaction.  The additional elements recited in Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 
Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 6 and 11 (the initializing comprises initializing the blockchain platform to perform at least one of functions of a distributed ledger for blockchain-based energy trading, subscriber authentication, a consensus algorithm, and chain code application for transaction processing), Claim 3 (the receiving of the transaction comprises receiving a transaction on energy status information including at least one of an energy production volume, an energy consumption volume, and an energy storage volume generated by an energy prosumer client), Claim 4 (the energy prosumer blockchain server is configured to be linked with at least one of a power trading blockchain server and a utility operator blockchain server through an energy channel including blockchain-based energy information channel data to share the transaction included in the updated energy distributed ledger), Claim 7 (the processing comprises inquiring energy status information for energy trading generated by a trading service client using the transaction in an energy prosumer blockchain server linked through the energy channel), Claim 8 (the processing comprises registering energy trading information including at least one of energy bidding information, sales volume status information, purchase volume status information, and unit price information generated by a trading service client), Claims 9 and 14 (the power trading blockchain server is configured to: share energy status information with an energy prosumer blockchain server and an operator blockchain server linked through the energy channel, and share energy trading information with an operator blockchain server linked through the trading channel), Claim 12 (the inquiring comprises inquiring energy status information in response to a request of a utility operator client using the transaction in an energy prosumer blockchain server linked through the energy channel) and Claim 13 (the inquiring comprises inquiring energy trading information in response to a request of an additional service operator client using the transaction in a power trading blockchain server linked through the trading channel) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims 1 - 14 are not patent eligible. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 - 3, 5 - 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winand et al., US 2016/0284033 A1, (“Winand”).

Claim 1:
Winand teaches:
An energy trading method performed by an energy prosumer blockchain server, the energy trading method comprising: initializing a blockchain platform operated through the energy prosumer blockchain server; (See Winand, Par. 4 (Local generation of electrical energy by energy consumers themselves, for example by domestic-scale solar panels or wind turbines etc may be transferred to the network, for example by compensating meter readings for that energy consumer which are transmitted to the energy supplier.), Par. 11 (An energy resource network comprising the energy-resource-processor and/or the energy consuming-processor being configured to issue a cryptographically secured transaction record of the transaction for inclusion within a publicly-available distributed ledger.), Par. 12 (The energy resource network may further comprise a plurality of third party nodes, each configured to locally store and maintain the publicly-available distributed ledger. The third party nodes may each be configured to identify, and store locally, a correct version of the publicly-available distributed ledger as the version of the publicly-available distributed ledger that is most commonly stored on the plurality of third party nodes.)) 
generating a blockchain-based energy channel for sharing energy status information in response to the initialization; (See Winand, Par. 16 (The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy to perform the transaction. The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy-generating capacity (which may be referred to as power) available to perform the transaction.), Par. 17 (The publicly-available distributed ledger may comprise a balance of available energy-generating capacity or energy available for each energy resource. The third party node may be configured to determine whether or not an energy resource associated with the transaction has sufficient available energy-generating capacity or energy to perform the transaction by comparing at least part of the transaction record with the balance of available energy-generating capacity or energy available for the energy resource associated with the transaction.))
receiving a transaction on energy status information from an energy prosumer client; and (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
updating an energy distributed ledger to include the transaction. (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
Claim 2:
Winand teaches each and every element of Claim 1 above.
Winand further teaches:	
initializing comprises initializing the blockchain platform to perform at least one of functions of a distributed ledger for blockchain-based energy trading, subscriber authentication, a consensus algorithm, and chain code application for transaction processing.  (See Winand, Par. 126 (As is known in the art, a hash algorithm can be applied to an arbitrarily-large amount of data (such as the previous block) in order to provide a fixed-length hash value. The same fixed-length hash value will always result from the same arbitrarily-large amount of data. Over time, new blocks of data are added to the end of the block chain in order to publicly record new transactions. Each new block is guaranteed to come after the previous block chronologically because the new block's hash value cannot be calculated until the previous block is accepted into the ledger 200. Also, each block 202, 204 is computationally impractical to modify once it has been accepted into the ledger 200 because every block 202, 204 after it would also have to be regenerated.))

Claim 3:
Winand teaches each and every element of Claim 1 above.
Winand further teaches:
receiving of the transaction comprises receiving a transaction on energy status information including at least one of an energy production volume, an energy consumption volume, and an energy storage volume generated by an energy prosumer client. (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
Claim 5:
Winand teaches:
An energy trading method performed by a power trading blockchain server, the energy trading method comprising: initializing a blockchain platform operated through the power trading blockchain MUH-0132-ET19server; (See Winand, Par. 4 (Local generation of electrical energy by energy consumers themselves, for example by domestic-scale solar panels or wind turbines etc may be transferred to the network, for example by compensating meter readings for that energy consumer which are transmitted to the energy supplier.), Par. 11 (An energy resource network comprising the energy-resource-processor and/or the energy consuming-processor being configured to issue a cryptographically secured transaction record of the transaction for inclusion within a publicly-available distributed ledger.), Par. 12 (The energy resource network may further comprise a plurality of third party nodes, each configured to locally store and maintain the publicly-available distributed ledger. The third party nodes may each be configured to identify, and store locally, a correct version of the publicly-available distributed ledger as the version of the publicly-available distributed ledger that is most commonly stored on the plurality of third party nodes.)) 
generating a blockchain-based energy channel for sharing energy status information in response to the initialization; (See Winand, Par. 16 (The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy to perform the transaction. The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy-generating capacity (which may be referred to as power) available to perform the transaction.), Par. 17 (The publicly-available distributed ledger may comprise a balance of available energy-generating capacity or energy available for each energy resource. The third party node may be configured to determine whether or not an energy resource associated with the transaction has sufficient available energy-generating capacity or energy to perform the transaction by comparing at least part of the transaction record with the balance of available energy-generating capacity or energy available for the energy resource associated with the transaction.))
generating a blockchain-based trading channel for sharing energy trading information based on the energy status information; and (See Winand, Par. 16 (The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy to perform the transaction. The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy-generating capacity (which may be referred to as power) available to perform the transaction.), Par. 17 (The publicly-available distributed ledger may comprise a balance of available energy-generating capacity or energy available for each energy resource. The third party node may be configured to determine whether or not an energy resource associated with the transaction has sufficient available energy-generating capacity or energy to perform the transaction by comparing at least part of the transaction record with the balance of available energy-generating capacity or energy available for the energy resource associated with the transaction.))
processing at least one of the energy status information or the energy trading information using a transaction in an energy distributed ledger through the energy channel. (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
Claim 6:
Winand teaches each and every element of Claim 5 above.
Winand further teaches:
initializing comprises initializing the blockchain platform to perform at least one of functions of a distributed ledger for blockchain-based energy trading, subscriber authentication, a consensus algorithm, and chain code application for transaction processing.  (See Winand, Par. 126 (As is known in the art, a hash algorithm can be applied to an arbitrarily-large amount of data (such as the previous block) in order to provide a fixed-length hash value. The same fixed-length hash value will always result from the same arbitrarily-large amount of data. Over time, new blocks of data are added to the end of the block chain in order to publicly record new transactions. Each new block is guaranteed to come after the previous block chronologically because the new block's hash value cannot be calculated until the previous block is accepted into the ledger 200. Also, each block 202, 204 is computationally impractical to modify once it has been accepted into the ledger 200 because every block 202, 204 after it would also have to be regenerated.))

Claim 7:
Winand teaches each and every element of Claim 5 above.
Winand further teaches:
processing comprises inquiring energy status information for energy trading generated by a trading service client using the transaction in an energy prosumer blockchain server linked through the energy channel.  (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
Claim 8:
Winand teaches each and every element of Claim 5 above.
Winand further teaches:
processing comprises registering energy trading information including at least one of energy bidding information, sales volume status information, purchase volume status information, and unit price information generated by a trading service client. (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
Claim 9:
Winand teaches each and every element of Claim 5 above.
Winand further teaches:
the power trading blockchain server is configured to: share energy status information with an energy prosumer blockchain server and an operator blockchain server linked through the energy channel, and (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
share energy trading information with an operator blockchain server linked through the trading channel.  (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
Claim 10:
Winand teaches:
An energy trading method performed by an operator blockchain server, the MUH-0132-ET20energy trading method comprising: initializing a blockchain platform operated through the operator blockchain server; (See Winand, Par. 4 (Local generation of electrical energy by energy consumers themselves, for example by domestic-scale solar panels or wind turbines etc may be transferred to the network, for example by compensating meter readings for that energy consumer which are transmitted to the energy supplier.), Par. 11 (An energy resource network comprising the energy-resource-processor and/or the energy consuming-processor being configured to issue a cryptographically secured transaction record of the transaction for inclusion within a publicly-available distributed ledger.), Par. 12 (The energy resource network may further comprise a plurality of third party nodes, each configured to locally store and maintain the publicly-available distributed ledger. The third party nodes may each be configured to identify, and store locally, a correct version of the publicly-available distributed ledger as the version of the publicly-available distributed ledger that is most commonly stored on the plurality of third party nodes.)) 
generating a blockchain-based energy channel for sharing energy status information in response to the initialization; (See Winand, Par. 16 (The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy to perform the transaction. The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy-generating capacity (which may be referred to as power) available to perform the transaction.), Par. 17 (The publicly-available distributed ledger may comprise a balance of available energy-generating capacity or energy available for each energy resource. The third party node may be configured to determine whether or not an energy resource associated with the transaction has sufficient available energy-generating capacity or energy to perform the transaction by comparing at least part of the transaction record with the balance of available energy-generating capacity or energy available for the energy resource associated with the transaction.))
generating a blockchain-based trading channel for sharing energy trading information based on the energy status information; and (See Winand, Par. 16 (The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy to perform the transaction. The third party node may be configured to perform the verification routine by processing the publicly-available distributed ledger in order to determine whether or not an energy resource associated with the transaction has sufficient energy-generating capacity (which may be referred to as power) available to perform the transaction.), Par. 17 (The publicly-available distributed ledger may comprise a balance of available energy-generating capacity or energy available for each energy resource. The third party node may be configured to determine whether or not an energy resource associated with the transaction has sufficient available energy-generating capacity or energy to perform the transaction by comparing at least part of the transaction record with the balance of available energy-generating capacity or energy available for the energy resource associated with the transaction.))
inquiring at least one of the energy status information and the energy trading information using a transaction in an energy distributed ledger through the energy channel. (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
Claim 11:
Winand teaches each and every element of Claim 10 above.
Winand further teaches:
initializing comprises initializing the blockchain platform to perform at least one of functions of a distributed ledger for blockchain-based energy trading, subscriber authentication, a consensus algorithm, and chain code application for transaction processing.  (See Winand, Par. 126 (As is known in the art, a hash algorithm can be applied to an arbitrarily-large amount of data (such as the previous block) in order to provide a fixed-length hash value. The same fixed-length hash value will always result from the same arbitrarily-large amount of data. Over time, new blocks of data are added to the end of the block chain in order to publicly record new transactions. Each new block is guaranteed to come after the previous block chronologically because the new block's hash value cannot be calculated until the previous block is accepted into the ledger 200. Also, each block 202, 204 is computationally impractical to modify once it has been accepted into the ledger 200 because every block 202, 204 after it would also have to be regenerated.))

Claim 14:
Winand teaches each and every element of Claim 10 above.
Winand further teaches:
operator blockchain server is configured to: share energy status information with an energy prosumer blockchain server and a power trading blockchain server linked through the energy channel, and (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))
share energy trading information with the power trading blockchain server linked through the trading channel. (See Winand, Par. 190 (FIG. 3 shows an exemplary embodiment of another energy resource network 300, which includes Device A 302, Device B 304, Device C 306 and Device D 308. The devices are in data communication with each other through the internet 320, which is an example of a data exchange network.), Par. 191 (Consider that Device A 302 has surplus energy, and Device B 304 has depleting energy. Each device has an associated unique identifier through which it can transact over a secure area of the Internet (which is illustrated schematically as network 320 in FIG. 3).), Par. 146 (A publicly-verifiable, cryptographically-secured ledger can be data-mined by third parties to verify that an energy resource has capacity to provide the quantum of energy associated with an offer that it has made, based on earlier transactions that are recorded on the ledger. The transaction may only be recorded on the ledger if the verification is successful.))

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Winand et al., US 2016/0284033 A1, (“Winand”), in view of Schiatti et al., US 2017/0206522 A1, (“Schiatti”).

Claim 4:
Winand teaches each and every element of Claim 1 above.
Winand does not expressly disclose, however, Schiatti teaches:
the energy prosumer blockchain server is configured to be linked with at least one of a power trading blockchain server and a utility operator blockchain server through an energy channel including blockchain-based energy information channel data to share the transaction included in the updated energy distributed ledger.  (See Schiatti, Par. 70 (FIG. 7 shows a completely decentralized architecture in which each of the smart meters 700 has a copy of the blockchain distributed database and sends the transactions directly to the blockchain distributed database. The energy providers 750 are also nodes of the network. In terms of scalability, the fact that each smart meter needs to have a copy of the blockchain distributed database may lead to some issues, since the size of the blockchain distributed database will grow over the time.), Par. 7 (A commodity supplier may be a company that distributes one or more commodities, such as electric energy, water and natural gas, to the public. A digital marketplace where commodity measuring devices associated with the users and systems associated with the commodity suppliers can trade commodities may be implemented using a blockchain distributed database.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winand discussed above, a step for linking a power-trading blockchain and a utility operator blockchain, as taught by Schiatti. Winand teaches an energy resource network. It would have been obvious for Winand in his energy resource network to combine a step for a step for linking a power-trading blockchain and a utility operator blockchain so as to be able to select a commodity supplier among a plurality of commodity suppliers within a blockchain distributed database depending on the requirements and availability of the respective commodity suppliers . Since the claimed invention is merely a combination of old elements, Winand’s energy resource network and Schiatti’s step for linking a power-trading blockchain and a utility operator blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Winand teaches each and every element of Claim 10 above.
Winand does not expressly disclose, however, Schiatti teaches:
inquiring comprises inquiring energy status information in response to a request of a utility operator client using the transaction in an energy prosumer blockchain server linked through the energy channel. (See Schiatti, Par. 70 (FIG. 7 shows a completely decentralized architecture in which each of the smart meters 700 has a copy of the blockchain distributed database and sends the transactions directly to the blockchain distributed database. The energy providers 750 are also nodes of the network. In terms of scalability, the fact that each smart meter needs to have a copy of the blockchain distributed database may lead to some issues, since the size of the blockchain distributed database will grow over the time.), Par. 7 (A commodity supplier may be a company that distributes one or more commodities, such as electric energy, water and natural gas, to the public. A digital marketplace where commodity measuring devices associated with the users and systems associated with the commodity suppliers can trade commodities may be implemented using a blockchain distributed database.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winand discussed above, a step for linking a power-trading blockchain and a utility operator blockchain, as taught by Schiatti. Winand teaches an energy resource network. It would have been obvious for Winand in his energy resource network to combine a step for a step for linking a power-trading blockchain and a utility operator blockchain so as to be able to select a commodity supplier among a plurality of commodity suppliers within a blockchain distributed database depending on the requirements and availability of the respective commodity suppliers . Since the claimed invention is merely a combination of old elements, Winand’s energy resource network and Schiatti’s step for linking a power-trading blockchain and a utility operator blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Winand teaches each and every element of Claim 10 above.
Winand does not expressly disclose, however, Schiatti teaches:
inquiring comprises inquiring energy trading information in response to a request of an additional service operator client using the transaction in a power trading blockchain server linked through the trading channel. (See Schiatti, Par. 70 (FIG. 7 shows a completely decentralized architecture in which each of the smart meters 700 has a copy of the blockchain distributed database and sends the transactions directly to the blockchain distributed database. The energy providers 750 are also nodes of the network. In terms of scalability, the fact that each smart meter needs to have a copy of the blockchain distributed database may lead to some issues, since the size of the blockchain distributed database will grow over the time.), Par. 7 (A commodity supplier may be a company that distributes one or more commodities, such as electric energy, water and natural gas, to the public. A digital marketplace where commodity measuring devices associated with the users and systems associated with the commodity suppliers can trade commodities may be implemented using a blockchain distributed database.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Winand discussed above, a step for linking a power-trading blockchain and a utility operator blockchain, as taught by Schiatti. Winand teaches an energy resource network. It would have been obvious for Winand in his energy resource network to combine a step for a step for linking a power-trading blockchain and a utility operator blockchain so as to be able to select a commodity supplier among a plurality of commodity suppliers within a blockchain distributed database depending on the requirements and availability of the respective commodity suppliers . Since the claimed invention is merely a combination of old elements, Winand’s energy resource network and Schiatti’s step for linking a power-trading blockchain and a utility operator blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694      


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/17/2022